PER CURIAM.
Appellant seeks review of the trial court’s order summarily denying his rule 3.850 motion for post-conviction relief. Three grounds raised by appellant in the motion were legally sufficient, and therefore the motion should not have been summarily denied. See Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
*53Accordingly, we reverse and remand with instructions to the trial court to conduct an evidentiary hearing or to attach portions of the record conclusively showing that appellant is not entitled to relief on the following: (1) whether defense counsel coerced appellant into pleading guilty, (2) whether appellant failed to understand the consequences of his plea due to his mental condition, and (3) whether the trial court failed to advise appellant of the maximum possible penalty he faced.
LETTS, STONE and POLEN, JJ., concur.